       Case 2:20-cr-00134-JAM Document 130 Filed 04/09/21 Page 1 of 2


1    Malcolm Segal, SBN 075481
     Emily E. Doringer, SBN 208727
2
     SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
5
     msegal@segal-pc.com

6    Thomas A. Johnson, SBN 119203
     Law Office of Thomas A. Johnson
7    400 Capitol Mall, Suite 2560
8    Sacramento, CA 95814
     Telephone: (916) 442-4022
9    taj@tomjohnsonlaw.com
10
     Patrick Wong, SBN 241740
11   Patrick Wong, Esq.
     145 El Camino Real
12   Menlo Park, CA 94025-5234
13   Telephone: (650) 391-5366
     patrick@wong.law
14
     Attorneys for Defendant
15
     JUAN TANG
16

17                             UNITED STATES DISTRICT COURT

18                            EASTERN DISTRICT OF CALIFORNIA

19
     UNITED STATES OF AMERICA,              Case No: 2:20-CR-0134 JAM
20
                      Plaintiff,            MOTION TO SUPRESS DEFENDANT’S
21
                                            STATEMENTS, MIRANDA V. ARIZONA
           v.
22
     TANG JUAN,                             Date:    TBD
23   aka Juan Tang,                         Time:    TBD
                                            Crtrm:   6, 14th Floor
24                    Defendant.            Judge:   Hon. John A. Mendez
25

26

27

28

                                            -1-
                 Motion to Suppress Defendant’s Statements; Miranda v. Arizona
       Case 2:20-cr-00134-JAM Document 130 Filed 04/09/21 Page 2 of 2


1          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

2          PLEASE TAKE NOTICE that as soon as the matter may be heard before

3    the United States District Court for the Eastern District of California, the

4    defendant Juan Tang, by and through her counsel, will seek an order

5    suppressing statements obtained by federal law enforcement agents, as more

6    fully described in the attached memorandum of points and authorities.

7          This motion is based upon this notice, the Fifth Amendment to the United

8    States Constitution, the accompanying memorandum of points and authorities,

9    the attached supporting documents, all papers and pleadings on file with the

10   Court, and upon all oral argument, law, and evidence that may be presented at

11   the time of hearing this motion.

12   Dated: April 9, 2021                    SEGAL & ASSOCIATES, PC

13
                                             By:    /s/ Malcolm Segal______________
14                                                  MALCOLM SEGAL
15                                                  EMILY E. DORINGER
                                                    Counsel for Defendant
16

17
                                             LAW OFFICE of THOMAS A. JOHNSON

18
                                             By:    /s/ Thomas A. Johnson__________
19                                                   THOMAS A. JOHNSON
20                                                   Counsel for Defendant

21

22

23

24

25

26

27

28

                                              -2-
                   Motion to Suppress Defendant’s Statements; Miranda v. Arizona
